DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 12/09/2020.
Applicant’s amendments filed 12/09/2020 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 2, 11, 16, and 21.
Claim Objections
Claims 1-3, 6-16, and 19 are objected to because of the following informalities:
Claim 1 recites “the CNT wirh the dielectric layer” (line 12) +which should be replaced with
“the CNT with the dielectric layer”.
Claim 1 recites “the source/drain contact” (lines 15, 16, and 17) which should be replaced with
“the source/drain contact layer”.
Claim 2 recites “The method of claim u1” which should be replaced with
“The method of claim 1”.
Claim 16 recites “the source/drain contact” (lines 6, 7 and 9 on page 5 of claim 16) which should be replaced with
“the source/drain contact layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 21 recites limitations “the source/drain contact layer” (line 4 on page 6 of claim 21) that lack antecedent basis because it is unclear whether “the source/drain contact layer” was intended to relate back to “a source/drain contact” (line 1 on page 6 of claim 21) or to set forth an additional source/drain contact layer.
Claim 21 recites limitations “the fin structure” (line 10 on page 6 of claim 21) that lack antecedent basis because it is unclear whether “the fin structure” was intended to relate back to “a plurality of fin structures” (line 3 on page 5 of claim 21) or to set forth an additional fin structure.
Allowable Subject Matter
Claims 1 and 16 are objected to because of the informalities indicated above, but would be allowable if rewritten to address the objections.
Claim 21 is objected under 35 USC §112, but would be allowable if rewritten to address the rejections.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest a method of forming a gate-all-around field effect transistor (GAA FET) comprising forming a fin structure including a dielectric layer, a carbon nanotube (CNT), and a support layer, and removing the support layer from the stacked structure in a source/drain opening such that a part of the CNT with the dielectric layer is suspended in the source/drain opening and the CNT is partially exposed in the opening; and forming a source/drain contact layer such that, within the source/drain opening filled by the source/drain contact layer, the source/drain contact layer is in direct contact with only a part of the CNT, and a part of the dielectric layer is disposed between the source/drain contact layer and the CNT in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest a method of forming a gate-all-around field effect transistor (GAA FET) comprising forming a fin structure including carbon nanotubes (CNTs) embedded in a support material, and removing the support material in the source/drain opening so that source/drain regions of the CNTs are exposed and suspended in the source/drain opening; 4Application No. 16/516,181Docket No. 095714-0869 
The search of the prior art does not disclose or reasonably suggest a method of forming a gate-all-around field effect transistor (GAA FET) comprising forming a plurality of fin structures, in each of which carbon nanotubes (CNTs) are embedded in a support material, and 5Application No. 16/516,181Docket No. 095714-0869 forming a source/drain contact to fill and to contact with source/drain regions of the CNTs such that, within the source/drain opening filled by a source/drain contact, the source/drain contact is in direct contact with only a part of each of the CNTs and a dielectric layer partially covers each of the CNTs and is disposed between the source/drain contact and each of the CNTs in combinations with other claim limitations as required by claim 21.
The dependent claims 2-3, 6-15, and 19 would be allowable by virtue of the dependence upon the claims 1 and 16.
Further, the restriction requirement among Species IA-Species IC, as set forth in the Office action mailed on 07/22/2020, would be reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement would be withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/22/2020 would be withdrawn.  Claims 4, 5, 17, and 18, directed to Species IB and Species IC would be considered because the claim(s) requires all the limitations of an allowable claim. However, Claim 18 should be amended as following: Claim 18 recites “the CNT” (line 2) which should be replaced with “the CNTs”.
Response to Arguments
Applicant’s amendments of claims 1, 16, and 21 filed 12/09/2020 have been fully considered.  The previous rejections under 35 USC 103 of 09/09/2020 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891